Pope, Judge.
James L. Duval was demoted by his employer, Georgia Retardation Center, a division of the Department of Human Resources (DHR). Duval pursued his administrative remedies culminating in the denial of his appeal by the State Personnel Board. Duval then petitioned the Fulton County Superior Court for judicial review. On motion by DHR challenging its jurisdiction, the superior court dismissed the petition. We granted Duval’s application for discretionary review.
DHR is Duval’s employer and is governed by the Georgia Administrative Procedure Act (APA), OCGA § 50-13-1 et seq. Dept. of Human Resources v. Williams, 130 Ga. App. 149 (1) (202 SE2d 504) (1973). However, the decision of which Duval seeks review is one made not by DHR but by the State Personnel Board, which is not governed by the APA. OCGA § 50-13-2 (1); Dept. of Corrections v. Hemphill, 134 Ga. App. 65, 66 (213 SE2d 169) (1975). Accordingly, this matter is not governed by the APA but by the provisions of OCGA § 45-20-1 et seq. relating to the State Personnel Board.
Subject-matter jurisdiction for judicial review of State Personnel Board decisions lies in the superior courts of this state with venue in “the county of the place of employment of the employee.” OCGA § *72745-20-9 (h); see Ga. Const. 1983, Art. VI, Sec. IV, Par. I. See generally Hill v. Kaminsky, 160 Ga. App. 630 (287 SE2d 639) (1981). Duval filed this action in Pulton County, but his place of employment is in DeKalb County. Notwithstanding Duval’s having filed his action in the wrong county for venue purposes, the Fulton County Superior Court erred in dismissing same. Rather, in light of DHR’s motion to dismiss, the court should have transferred the case to the appropriate forum (DeKalb County Superior Court) pursuant to the Uniform Transfer Rules, 251 Ga. 893 (1984). Therefore, we reverse the trial court’s grant of DHR’s motion to dismiss and remand this action to the lower court for transfer to the appropriate court where venue is proper. Routh v. St. Marys Airport Auth., 178 Ga. App. 191 (2) (342 SE2d 502) (1986); Long v. Bruner, 171 Ga. App. 124 (2) (318 SE2d 818) (1984).
Decided July 15, 1987.
Raiford Stanley, Jr., for appellant.
Michael J. Bowers, Attorney General, Patricia Downing, Assistant Attorney General, for appellee.

Judgment reversed with direction.


Birdsong, C. J., and Deen, P. J., concur.